J-A23007-22


    NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CRAIG E. MOSS                              :
                                               :
                                               :   No. 224 MDA 2022
    APPEAL OF: TODD ROCK, FRANKLIN             :
    COUNTY CLERK OF COURTS                     :

                 Appeal from the Order Entered August 9, 2021
      In the Court of Common Pleas of Franklin County Criminal Division at
                        No(s): CP-28-CR-0001036-1996


BEFORE:      BOWES, J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY BOWES, J.:                            FILED DECEMBER 13, 2022

        Todd Rock, the Franklin County Clerk of Courts (“Clerk of Courts”),

appeals from the trial court order (“payment order”) directing the Clerk of

Courts to reimburse defendant Craig E. Moss (“Moss”) for restitution Moss paid

pursuant to the underlying 1996 arson case that was later vacated in part.

We vacate the payment order and remand for proceedings consistent with this

memorandum.

        A brief recitation of the history surrounding the underlying arson case is

necessary for understanding the context in which the payment order was

issued. In 1996, Moss set fire to an apartment, which was located within a

ten-unit apartment building owned by Lillian Stevens.           The fire caused

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A23007-22



extensive damage to the building, rendering some units uninhabitable. The

Commonwealth charged Moss with multiple offenses related to setting the fire.

         On January 13, 1997, Moss pled nolo contendere to one count of arson.

The listed victims were Ms. Stevens and Robert Eyler. As part of the plea

agreement, the Commonwealth nolle prossed the remaining fire-related

charges. The Commonwealth also nolle prossed two counts of robbery and

theft by unlawful taking, which had been filed on an unrelated docket based

on a separate incident at a Best Western hotel that was located in

Waynesboro, Pennsylvania (“Best Western”). The trial court sentenced Moss

to forty-two to 240 months of incarceration and ordered Moss to pay

restitution as follows: $10,500 to Ms. Stevens; $4,305 to Mr. Eyler;

$66,730.51 to Penn National Insurance;1 and $423.50 to Best Western. On

direct     appeal,   this   Court    affirmed        Moss’s   judgment   of   sentence.

See Commonwealth             v.   Moss,        706    A.2d    1256   (Pa.Super.   1997)

(unpublished memorandum). Thereafter, Moss filed six petitions pursuant to

the Post Conviction Relief Act, none of which garnered him relief.

         Throughout those proceedings, Moss made payments towards his

restitution obligations, which resulted in satisfaction of the amounts owed to

Mr. Eyler and Best Western.             We observe that the specific procedure

surrounding his payments is unclear. The certified record reveals that the

amount of restitution was “determined to be due and payable by the Franklin
____________________________________________


1 Penn National Insurance had insured the building and paid that amount to
Ms. Stevens in claims following the fire.

                                           -2-
J-A23007-22



County Probation Department [(“Probation Department”)].” Order of Court,

3/5/97. The record does not, however, indicate to which entity Moss sent his

restitution payments or how those funds were distributed to the respective

victims. Nonetheless, at the time Moss committed the underlying arson, the

statute governing restitution provided as follows in terms of payment

procedures:

       (e) Restitution payments and records.--Restitution, when ordered
       by a judge, shall be made by the offender to the probation section
       of the county in which he was convicted according to the order of
       the court or, when ordered by a district justice, shall be made to
       the district justice.

       The probation section and the district justice shall maintain
       records of the restitution order and its satisfaction and shall
       forward to the victim the property or payments made pursuant to
       the restitution order.

18 Pa.C.S. § 1106.2 This subsection was later amended to permit designation

of another agent to collect restitution.

       Based on this statutory scheme and the restitution order, the Probation

Department would have been responsible for disbursing funds received to the

respective victims. Since “restitution to more than one person [wa]s set at

the same time,” the Probation Department would have had to apply the

statutory priority scheme to first apply those payments to the victims and then

to the insurance company. 18 Pa.C.S. § 1106(c)(1)(ii). It is unclear from the


____________________________________________


2 Throughout this memorandum, we refer to the version of 18 Pa.C.S. § 1106
that was in effect at the time of Appellant’s crime and original sentencing.
See 18 Pa.C.S. § 1106 (effective 7/2/95 to 12/3/98).

                                           -3-
J-A23007-22



record what precise role, if any, the Clerk of Courts held or played regarding

Moss’s restitution obligations in the above-captioned case.3

       In 2017, Moss filed a motion to vacate his sentence, which the trial court

ultimately denied. On appeal to this Court, we vacated Moss’s judgment of

sentence in part and remanded for resentencing on the issue of restitution.

Specifically, this Court found that the trial court improperly deferred to the

Probation Department the determination of the amount of restitution to be

paid by Moss.      On remand, we directed the trial court to “determine the

amount of loss or damage caused, how it should be paid, and whether the

amounts the victims were compensated by insurance were properly excluded

from the restitution.” Commonwealth v. Moss, 226 A.3d 611 (Pa.Super.

2020) (non-precedential decision at 10) (cleaned up). Additionally, this Court

sua sponte found that since the Commonwealth nolle prossed the charges

forming the basis for the damages to Best Western, Moss was not criminally

responsible for those damages.           Therefore, we directed the court not to

reimpose the restitution award as to Best Western.

       The trial court held a restitution hearing on June 4, 2020. Moss sought

to make a statement to the court, which the court denied. Of relevance to

this appeal, the Commonwealth did not present any evidence as to the losses
____________________________________________


3  According to the Clerk of Courts, its role “should be purely administrative
(i.e., acting as an intermediary in delivering funds to parties).” Clerk of
Courts’ brief at 18. The Clerk of Courts asks us to “take judicial notice of the
fact that the Commonwealth itself administers funds collected by the Office of
the Clerk of Courts and directs how and to whom such funds are disbursed.”
Id. at 29. However, we are not a fact-finding court.

                                           -4-
J-A23007-22



sustained by Mr. Eyler. Thus, the court did not reimpose the restitution award

as to Mr. Eyler and, pursuant to this Court’s directive, also did not reimpose

the award as to Best Western. Noting that Moss had already made restitution

payments towards those previously-imposed awards, the court directed Moss

to file a motion as to the manner in which those payments should be returned

to Moss or applied to his outstanding restitution obligations. Moss appealed,

and this Court vacated his judgment of sentence and remanded for

resentencing because the court erred in denying Moss the opportunity to

address the court at his resentencing.4 See Commonwealth v. Moss, 255

A.3d 1270 (Pa.Super. 2021) (non-precedential decision).

       On July 12, 2021, the trial court held the most recent resentencing

hearing in this matter. Pursuant to this Court’s remand, it permitted Moss to

address the court. At the end of the hearing, the court re-imposed restitution

as to Ms. Stevens and Penn National Insurance. See Order of Court, 7/12/21.

As to the matter at issue, it did not reimpose the restitution awards to

Mr. Eyler and Best Western. The court indicated that it was unsure how to

accomplish repayment for the restitution payments that had been applied to

those vacated restitution awards. Therefore, the court included within the

July 12, 2021 restitution order a provision permitting Moss the opportunity to
____________________________________________


4  During the pendency of that appeal, the trial court conducted a hearing
pursuant to Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998). After
concluding that Moss knowingly and intelligently waived his right to counsel,
the court permitted counsel to withdraw. See Commonwealth v. Moss, 255
A.3d 1270 (Pa.Super. 2021) (non-precedential decision at 6 n.8). Moss has
since proceeded pro se.

                                           -5-
J-A23007-22



file a memorandum of law setting forth relevant precedent and a proposed

procedure for repayment.

      Moss filed a memorandum but did not propose a mechanism for

repayment. The Commonwealth did not file a brief or propose any mechanism

for repayment. After considering this Court’s prior decisions, the trial court

concluded that “it would be a manifest injustice to order [Mr.] Eyler and Best

Western to repay money that had been erroneously paid to them many years

ago by no fault of their own.” Order, 8/9/21, at ¶ 7. Therefore, it issued the

payment order, which directed the Clerk of Courts to issue a check to Moss in

the amount of $4,728.50 for repayment of the restitution erroneously awarded

and paid to Mr. Eyler and Best Western. See id. at 2 (unnumbered).

      Several filings occurred following the issuance of the payment order. Of

relevance to this appeal, the trial court sua sponte scheduled a hearing related

to the payment order via an order dated August 16, 2021. Before that order

was filed, however, Moss pro se filed a notice of appeal from the July 12, 2021

restitution order. Therefore, the court cancelled the scheduled hearing and

stayed the payment order pending resolution of Moss’s appeal.

      The Clerk of Courts filed a motion for reconsideration of the payment

order, noting that the court had imposed liability on the Clerk of Courts

personally.   Accordingly, the trial court issued an amended payment order

naming the Office of the Clerk of Courts as the entity responsible for payment,

not the Clerk of Courts in his individual capacity. Thereafter, the Office of the

Clerk of Courts filed another motion for reconsideration, claiming that it was

                                      -6-
J-A23007-22



denied due process when it was not given the opportunity to be heard prior to

the issuance of the payment order. See Motion for Reconsideration, 8/24/21.

On September 2, 2021, the trial court directed that the motion be returned

without further action. Within the order, the court noted that it had stayed all

proceedings pending resolution of Moss’s appeal. The court stated that once

that appeal was resolved, it would conduct a hearing to allow all concerned

Franklin County agencies to present argument regarding the procedure for

repayment to Moss of the erroneously-paid restitution sums.

       That same day, the Clerk of Courts filed a notice of appeal to the

Commonwealth Court from the payment order and a concise statement of

matters complained of on appeal.               The trial court filed a responsive Rule

1925(a) opinion.5       Upon belief that this matter related to Moss’s criminal

resentencing and the return of restitution in connection thereto, the

Commonwealth Court transferred this matter to our Court. See 42 Pa.C.S.

§ 705.

       The Clerk of Courts presents the following issues for our review:

       I.     Whether the trial court abused its discretion and/or
              committed an error of law when it ordered that the Office of
              the Clerk of Courts for Franklin County was responsible for
              the return of an improper restitution payment made by
              [Moss] where the payment had previously been transmitted
              to a third party.

       II.    Whether the trial court’s order directing the Office of the
              Clerk of Courts to return [Moss’s] improperly paid restitution
____________________________________________


5  Although the trial court urges this Court to quash the appeal on several
grounds, we find quashal unwarranted.

                                           -7-
J-A23007-22


              violated the due process rights of the Office of the Clerk of
              Courts where the Office of the Clerk of Courts does not
              possess the funds at issue.

Clerk of Courts’ brief at 6.

      The Clerk of Courts challenges the authority of the trial court to issue

the payment order, which directed the Clerk of Courts to pay a sum of money

to Moss to compensate for the payments he previously made towards the

vacated restitution awards. In other words, the Clerk of Courts challenges the

subject matter jurisdiction of the trial court with regard to the payment order.

See Harley v. HealthSpark Found., 265 A.3d 674, 687 (Pa.Super. 2021)

(defining subject matter jurisdiction as “the power of the court to hear cases

of the class to which the case before the court belongs, that is, to enter into

inquiry, whether or not the court may ultimately grant the relief requested”

(citation omitted)).     It is well-settled that “[m]atters involving the subject

matter jurisdiction of the courts of common pleas are questions of law, and,

as such, our standard of review is de novo and our scope of review is plenary.”

Id.; see also Com., Dep't of Env't Prot. v. Cromwell Twp., Huntingdon

Cnty., 32 A.3d 639, 646 (Pa. 2011) (noting that a challenge to subject matter

jurisdiction “may be raised at any time in the course of the proceedings,

including by a reviewing court sua sponte”) (citation omitted)).

      The trial court had the authority to issue the July 12, 2021 restitution

order, which reimposed some of the original restitution awards but did not

reimpose those awards that were unsupported by evidence or not the result

of   Moss’s   criminal    conduct.    See    18   Pa.C.S.   §   1106;   see   also


                                       -8-
J-A23007-22



Commonwealth v. Weir, 201 A.3d 163, 170 (Pa.Super. 2018) (“[T]he

sentencing court is statutorily required to impose restitution under § 1106(a)

when the Commonwealth has established that the defendant committed a

crime, the victim suffered injury to person or property, and there exists a

direct causal nexus between the crime of which defendant was convicted and

the loss or damage suffered by the victim.” (citations omitted)).

      Mandatory restitution is governed by 18 Pa.C.S. § 1106(c), which

provides as follows:

      (c) Mandatory restitution.--

            (1) The court shall order full restitution:

                  (i) Regardless of the current financial resources of the
                  defendant, so as to provide the victim with the fullest
                  compensation for the loss. The court shall not reduce
                  a restitution award by any amount that the victim has
                  received from the Crime Victim’s Compensation Board
                  or other governmental agency but shall order the
                  defendant to pay any restitution ordered for loss
                  previously compensated by the board to the Crime
                  Victim’s Compensation Fund or other designated
                  account when the claim involves a government
                  agency in addition to or in place of the board. The
                  court shall not reduce a restitution award by any
                  amount that the victim has received from an
                  insurance company but shall order the defendant to
                  pay any restitution ordered for loss previously
                  compensated by an insurance company to the
                  insurance company.

                  (ii) If restitution to more than one person is set at the
                  same time, the court shall set priorities of payment.
                  However, when establishing priorities, the court shall
                  order payment in the following order:

                        (A) The victim.

                                      -9-
J-A23007-22


                        (B) The Crime Victim’s Compensation Board.

                        (C) Any other government agency which has
                        provided reimbursement to the victim as a
                        result of the defendant’s criminal conduct.

                        (D) Any insurance company which has provided
                        reimbursement to the victim as a result of the
                        defendant’s criminal conduct.

           (2) In determining the amount and method of restitution,
           the court:

                 (i) Shall consider the extent of injury suffered by the
                 victim and such other matters as it deems
                 appropriate.

                 (ii) May order restitution in a lump sum, by monthly
                 installments or according to such other schedule as it
                 deems just, provided that the period of time during
                 which the offender is ordered to make restitution shall
                 not exceed the maximum term of imprisonment to
                 which the offender could have been sentenced for the
                 crime of which he was convicted.
                 (iii) May at any time alter or amend any order of
                 restitution made pursuant to this section providing,
                 however, that the court state its reasons and
                 conclusions as a matter of record for any change or
                 amendment to any previous order.

                 (iv) Shall not order incarceration of a defendant for
                 failure to pay restitution if the failure results from the
                 offender’s inability to pay.

                 (v) Shall consider any other preexisting orders
                 imposed on the defendant, including, but not limited
                 to, orders imposed under this title or any other title.

18 Pa.C.S. § 1106.

     The restitution statute is silent with regard to the situation at hand, i.e.,

where a defendant has made payments towards restitution awards that were



                                     - 10 -
J-A23007-22



subsequently vacated. It is undisputed that Moss is entitled to attempt to

recover the payments he made towards the vacated restitution awards. What

is at issue is how the trial court ordered repayment and, specifically, whether

the trial court erred in ordering the Clerk of Courts to pay Moss. Our review

has pinpointed two cases from this Court that provide guidance with respect

to the potential mechanisms for such repayments:          Commonwealth v.

Wozniakowski, 860 A.2d 539, 546 (Pa.Super. 2004), and Commonwealth

v. Langston, 904 A.2d 917, 925 (Pa.Super. 2006), abrogated on other

grounds by Commonwealth v. Holmes, 155 A.3d 69 (Pa.Super. 2017).

      In Wozniakowski, this Court vacated two restitution orders.            We

vacated the original open-ended restitution order, as well as an amended

restitution order, which was primarily for future medical expenses, because

the trial court lacked jurisdiction to amend the order upon motion by the

Commonwealth after Wozniakowski had already served her sentence in its

entirety.   At the time of the appeal, the victim had received restitution

payments pursuant to the original restitution order. This Court held that the

victim was obligated to repay the defendant based on the following analysis:

      Because [the] open-ended order of restitution was illegal . . ., any
      restitution monies paid to victim must be returned to the
      [defendant]. While this may not be an equitable decision, it is in
      compliance with the law and victim was free to seek redress in
      civil court.  We remand so as to allow the trial court the
      opportunity to direct such repayment.

Wozniakowski, supra at 546 (cleaned up).




                                     - 11 -
J-A23007-22



      In Langston, this Court vacated an award of restitution since the listed

individual was not a victim of the crimes as defined by the Crimes Code and

Sentencing Code. At the time this Court vacated the restitution order, the

restitution payments had not yet been disbursed to the victim. Rather, the

clerk of courts was holding the funds as part of the Crime Victims

Compensation Fund. Thus, this Court held that the defendant was “entitled

to the return of whatever monies she ha[d] turned over to the clerk of courts’

office pursuant to the amended . . . restitution order” and we “remand[ed] for

the lower court to determine what that amount [was] and how it may be

refunded to [the defendant].” Langston, supra at 925.

      The trial court in the case sub judice found Wozniakowski inapplicable,

distinguishing it as follows:

      First, in Wozniakowski, the case was not nearly twenty-five
      years old, and the restitution had not been paid in full many years
      before the order was vacated. Second, unlike in Wozniakowski,
      [Mr.] Eyler and Best Western are unable to seek redress for their
      damages in civil court, as the statute of limitations has no doubt
      long passed. Lastly, in Wozniakowski, the damages in question
      related partially to future dental work and were not damages that
      the victim had actually incurred, whereas [Mr.] Eyler and Best
      Western both incurred tangible damage to their property.

Order, 9/2/21, at ¶ 6. Instead, relying on Langston, the trial court concluded

that it had discretion to decide how the payments would be refunded.        In

exercising that discretion, the court directed the Clerk of Courts to pay Moss




                                    - 12 -
J-A23007-22



because it was “the agency to which [Moss] had supplied the money to be

repaid.”6 Trial Court Opinion, 11/24/21, at 13.

       Upon review, we conclude the trial court’s analysis was in error. Unlike

in Langston, the Clerk of Courts in the case sub judice was not in possession

of the restitution funds at the time the trial court ordered the Clerk of Courts

to pay Moss. Stated simply, the trial court did not have the authority to order

the Clerk of Courts to return funds that it did not possess. Despite the trial

court’s attempts to distinguish Wozniakowski, we find our analysis therein

controlling.    As in Wozniakowski, Mr. Eyler and Best Western actually

received the sums awarded to them.             Since those restitution awards were

subsequently vacated, “any restitution monies paid to [the] victims[s] must

be returned to [Moss].” Wozniakowski, supra at 546. Accordingly, as we

did in Wozniakowski, “[w]e remand so as to allow the trial court the

opportunity to direct such repayment.”7 Id.



____________________________________________


6 There is no record support for this assertion. We reiterate that we do not
know, based on the record before us, how Moss made his restitution payments
or which entity disbursed those funds to the designated recipients.

7 We recognize the trial court’s concern that “[Mr.] Eyler is deceased and Best
Western . . . is defunct.” Trial Court Opinion, 11/24/21, at 13. However, as
the Clerk of Courts aptly observes, “administrative difficulties cannot serve as
pretext to redefine the intended legal scope and function of a restitution
relationship. Doing so would dangerously implicate purely administrative
parties, like the Office of the Clerk of Courts, to be held accountable for
previous restitution order errors.” Clerk of Courts’ brief at 14. Whether or
not Moss will be able to successfully recover any of the funds he paid towards
those restitution awards is not dispositive of the question before this Court.

                                          - 13 -
J-A23007-22



       Based on the foregoing, we vacate the payment order and remand for

proceedings consistent with this memorandum.8

       Order vacated. Case remanded. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/13/2022




____________________________________________


8 Since we reverse as to the Clerk of Courts’ first issue, we do not reach its
second issue on appeal.

                                          - 14 -